Trippe, Judge.
The note on which suit was brought was payable at “Hoyt & Jones.77 The action is in the name of “Henry O. Hoyt and Darwin G. Jones, lately bankers doing business in. the city of Atlanta, under the name, style and firm of Hoyt & *495Jones.” The exception is that there was error in the. pourt’s granting a new trial, because there was no proof of a protest for non-payment, and notice thereof, to the indorsers, after a verdict for the defendants. No protest of such papers is necessary unless they “ are made for the purpose of negotiation, or intended to be negotiated at a chartered bank:” Code section 2781. This note is certainly nob on its face payable at a chartered bank. Hoyt & Jones are not even in it called “ bankers.” In the declaration they are called “lately bankers, doing business, etc., under the name, style and firm of Hoyt & Jones.” Acoporation does not sue in the individual name of the corporators as these plaintiffs do, nor can it be properly called a firm. The use in the declaration of the words “lately bankers, using the firm, style,” etc., does not raise the presumption that they were a chartered bank. We know of no statute, state or federal, making “ Hoyt & Jones” a corporation or a chartered bank. Nor does the fact that a protest fee is claimed in the declaration, show it. They are not entitled to recover it, it is true, because they are not chartered. The mere claim of such a fee does not burden them with all the rules applicable to a chartered bank. It is a well known fact, that protests are continually being made, of papers not required by law to be protested for non-payment, and in suits brought upon them, the protest fee is claimed. It would be a hard rule that'imposes upon such plaintiffs the strict legal regulations applicable to banks proper.
Judgment affirmed.